                 Case 2:20-cr-00310-SVW Document 1 Filed 07/08/20 Page 1 of 6 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)                    ‫ ܆‬Original     ‫ ܆‬Duplicate Original

                                                                                                           FILED
              LODGED
     CLERK, U.S. DISTRICT COURT
                                                 UNITED STATES DISTRICTT COURT
                                                                           CLERK, U.S. DISTRICT COURT
        
                                                                    for the
            '0
   CENTRAL DISTRICT OF CALIFORNIA
     BY: ___________________ DEPUTY
                                                                                                      JULY -8 2020
                                                         Central District of California

 United States of America                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                                       slo
                                                                                             BY: ___________________ DEPUTY
                              v.
                                                                              Case No. PM
 JONATHAN LEMONT RODDY,

                              Defendant


                                             CRIMINAL COMPLAINT BY TELEPHONE
                                            OR OTHER RELIABLE ELECTRONIC MEANS
            I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of July 6, 2020, in the county of Los Angeles in the Central District of California, the

defendant violated:

                Code Section                                                  Offense Description

                18 U.S.C. §§ 111(a)(1), (b)                                   Forcibly Assaulting, Resisting,
                                                                              Opposing, or Impeding a Federal
                                                                              Employee

            This criminal complaint is based on these facts:

              Please see attached affidavit.

            _ Continued on the attached sheet.
                                                                                                /s/
                                                                                            Complainant’s signature

                                                                                GABRIELLE A. BANOVAC, Special Agent
                                                                                             Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                                7/8/2020
                                                                                                Judge’s signature

 City and state: Los Angeles, California                                               HON. JOHN MCDERMOTT,
                                                                                         U.S. Magistrate Judge
                                                                                             Printed name and title
 Case 2:20-cr-00310-SVW Document 1 Filed 07/08/20 Page 2 of 6 Page ID #:2



                               AFFIDAVIT
        I, Gabrielle A. Banovac, being duly sworn, declare and

state as follows:

                       I. PURPOSE OF AFFIDAVIT
        1.   This affidavit is made in support of a criminal

complaint against, and arrest warrant for, Jonathan Lemont RODDY

(“RODDY”) for forcibly assaulting a United States Postal Service

(“USPS”) letter carrier while engaged in the performance of

official duties, involving physical contact and bodily injury,

in violation of Title 18, United States Code, Sections

111(a)(1), (b).

                       II. BACKGROUND OF AFFIANT
        2.   I am a United States Postal Inspector (“Postal

Inspector”) employed by the United States Postal Inspection

Service (“USPIS”) and I have been so employed since January of

2007.    I am currently assigned to the Los Angeles Division of

the USPIS -- specifically, to the Los Angeles Threats and

Assaults team, which is responsible for investigating credible
threats and assaults against employees of the USPS, as well as

investigation of violations of federal law regarding the Postal

Service and the U.S. Mails, which include investigations of

robbery of postal employees and theft of both property of USPS

and the U.S. Mail.

        3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there


                                    1
 Case 2:20-cr-00310-SVW Document 1 Filed 07/08/20 Page 3 of 6 Page ID #:3



is sufficient probable cause for the criminal complaint and

requested arrest warrant and does not purport to set forth all

of my knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                    III. SUMMARY OF PROBABLE CAUSE
     4.     On July 6, 2020, at approximately 4:00 p.m., RODDY

physically assaulted C.R., a USPS letter carrier and federal

employee, in the course of her duties while she was delivering

mail, resulting in bodily injury.

                    IV. STATEMENT OF PROBABLE CAUSE
     5.      Based on my review of law enforcement reports and

conversations with law enforcement agents and witnesses, I am

aware of the following:

            a.   On or about July 6, 2020, at approximately 4:00

p.m., USPS letter carrier C.R. was delivering mail to the Cedros

Garden apartments, located at 8505 Cedros Avenue, Panorama City,
CA 91402.   C.R. was wearing her USPS-issued uniform identifying

her as a USPS letter carrier.      During the course of her duties,

C.R. heard a loud argument between a male and female coming from

the second floor above her.     Immediately thereafter, RODDY and a

female, later identified as L.C., came down the stairs from the

second floor toward C.R.

            b.   RODDY was wearing basketball shorts and no shirt.

Additionally, RODDY’s genitals were exposed.        RODDY had his arms

wrapped around L.C., and RODDY pushed L.C. into C.R.          RODDY then


                                    2
 Case 2:20-cr-00310-SVW Document 1 Filed 07/08/20 Page 4 of 6 Page ID #:4



grabbed C.R.’s hair at the top of her head with one hand, and

C.R.’s left arm at the wrist with his other hand, and dragged

C.R. several feet.     RODDY punched C.R. and hit her head against

a metal security gate.

            c.     RODDY eventually released C.R. from his grip.

C.R. tried to call 911 at approximately 4:10 p.m., however, the

call did not go through.     C.R. then called her USPS supervisor

and asked for help.     A female bystander offered to call 911 for

C.R., and did so at approximately 4:11 p.m. using C.R.’s cell

phone.

            d.     As the bystander was on the phone with 911, RODDY

came back toward C.R. and began assaulting C.R. again.          This

time, RODDY placed his arm on C.R.’s throat and began choking

her.   C.R. had difficulty breathing and pleaded with RODDY to

let her go.      RODDY dragged C.R. several feet from the apartment

complex outside toward the street.

            e.     A male bystander came to C.R.’s assistance and

intervened.      The bystander was able to get RODDY to let go of

C.R.’s throat.     After RODDY released C.R. from his grip, he

grabbed the chain affixed to C.R.’s pants belt loop attached to

her postal keys, pulled it off, and took C.R.’s postal keys.

            f.     USPS Supervisor Alfonso Ramirez and Station

Manager Charles Chantawansri arrived shortly after and saw RODDY

outside of the apartment complex’s gate asking L.C. to be let

in.    Supervisor Ramirez and Station Manager Chantawansri

instructed L.C. not to let RODDY back in.        Station Manager

Chantawansri filmed a portion of this interaction on his cell


                                    3
 Case 2:20-cr-00310-SVW Document 1 Filed 07/08/20 Page 5 of 6 Page ID #:5



phone.    I have reviewed this video and confirmed that the male

in the recording is RODDY based on his booking photo.

            g.    Los Angeles Police Department (“LAPD”) officers

arrived on scene thereafter and arrested RODDY.         The LAPD

officers recovered the postal keys from RODDY’s right front

short’s pocket.    During a field show up, C.R. positively

identified RODDY as her attacker.

            h.    The LAPD officers also interviewed the male

bystander who came to C.R.’s assistance, who stated he was

walking down the street, and saw RODDY attacking C.R.          The

bystander said RODDY had C.R. in a chokehold, and he grabbed

RODDY and told him to let C.R. go.       He said that RODDY then let

C.R. go, and took her postal keys.

            i.    Emergency medical technicians also arrived and

treated C.R.’s injuries, which included contusions on her head.

C.R. was subsequently transported to Mission Hospital where she

was given a CT scan and later discharged to the care of her

family.

            j.    RODDY was also treated by medical technicians for

suspected intoxication.     RODDY was later transported to the

hospital where toxicology tests confirmed RODDY was under the

influence of methamphetamine and phencyclidine (“PCP”).

                             V. CONCLUSION
     6.     Based on the foregoing facts and evidence, there is

probable cause to believe that RODDY forcibly assaulted C.R., a

USPS letter carrier and federal employee, while she was engaged

in the performance of official duties, involving physical


                                    4
 Case 2:20-cr-00310-SVW Document 1 Filed 07/08/20 Page 6 of 6 Page ID #:6



contact and bodily injury, in violation of Title 18, United

States Code, Sections 111(a)(1), (b).




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 8th day of July,
2020.



HONORABLE JOHN MCDERMOTT
UNITED STATES MAGISTRATE JUDGE




                                    5
